Case: 15-10363      Document: 00513358719         Page: 1    Date Filed: 01/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10363
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 27, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FLOYD KEITH SULLINS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:07-CR-114-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Floyd Keith Sullins
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Sullins has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Sullins’s claims of ineffective
assistance of counsel or threats against him; we therefore decline to consider


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10363    Document: 00513358719     Page: 2    Date Filed: 01/27/2016


                                 No. 15-10363

the claims without prejudice to collateral review. See United States v. Isgar,
739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014); United States
v. Corbett, 742 F.2d 173, 176-78 & n.11 (5th Cir. 1984).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Sullins’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2